DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/21/2022.  Claims 4, 10 and 11 have been cancelled by the applicant. Claims 1-3, 5-9, 12-15 and newly added claims 16-20 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/21/2022, with respect to claims 1, 12 and 16 have been fully considered and are persuasive. Specifically the applicant amended these claims to overcome the current rejection and further distinguished the claimed invention.  The rejections of claims 1-3, 5-9 and 12-15 are hereby withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in the remarks filed on 03/21/2022.
The application has been amended as follows: 
--delete the current title and replace with the following “LIGHTING DEVICE INCLUDING PIXELATED LIGHT-EMITTING SEMICONDUCTOR CHIP, AND METHOD OF MAKING SAME”--
Allowable Subject Matter
Claims 1-3, 5-9, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  a lighting device “wherein the pixelated light-emitting semiconductor chip comprises light emitting pixels, the electronic semiconductor chip comprises driver cells for driving light-emitting pixels of the pixelated light emitting semiconductor chip, and the number of driver cells of the
electronic semiconductor chip exceeds the number of light emitting pixels of the light- emitting
semiconductor chip” in combination with other features of the present claimed invention.
Regarding claims 2-3, 5-9, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 12,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12;specifically, the prior art fails to teach or suggest  a lighting device “wherein the light-emitting pixels being arranged next to one another in a matrixlike fashion in the form of rows and columns, wherein the electronic semiconductor chip comprises driver cells for driving light-emitting pixels of the pixelated light-emitting semiconductor chip, the driver cells being arranged next to one another in a matrixlike fashion in the form of rows and columns, and wherein, as seen in plan view of the matrixlike arranged light-emitting pixels and matrixlike arranged driver cells, light-emitting pixels of the pixelated light-emitting semiconductor chip and driver cells of the electronic semiconductor chip are present differ from one another in terms of shapes” in combination with other features of the present claimed invention.
Regarding claims 13-15, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.
Regarding claim 16,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 16; specifically, the prior art fails to teach or suggest  a lighting device “wherein the electronic semiconductor chip comprises a semiconductor body in which driver cells are formed, the driver cells being configured for driving light-emitting pixels of the pixelated light-emitting semiconductor chip, and driver cells of the electronic semiconductor chip are connected in parallel by way of electrical conductor structures of the carrier” in combination with other features of the present claimed invention.
Regarding claims 17-20, these claims are allowable for the reasons given for claim 16 and because of their dependency status on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879